ORDER
On March 5, 1999, the court, after trial, determined that no notice had been provided to the putative father of Amanda A., the youngest child of Lorraine A., in the pending termination petition. The court made all required findings pursuant to the statutes as to the unknown father, but did not terminate his parental rights, pending notice by publication. Since that time, notice by publication has been provided to the unknown father inNew Haven Register, a newspaper with circulation in the town in which the child's mother, Lorraine A., resided when the child was conceived.
The court finds that it remains in the best interest of Amanda that the parental rights of her father be terminated and it is ordered that the rights of her father, known only as John Doe or Heath Terry, are hereby ordered terminated. Her mother's rights to her were terminated by order dated March 5, 1999. The court hereby appoints DCF the statutory parent of Amanda. If her foster parents continue to wish to adopt her, the court directs that they be given first consideration. The court further orders that a permanency plan for Amanda be submitted within sixty days and that a review plan for her shall be filed in accordance with state and federal law.
Barbara M. Quinn, Judge Child Protection Session CT Page 6684